Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to arguments filed 12/16/2021

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Matsumoto et al. (US 2013/0322927).
With respect to claim 1, Matsumoto et al. disclose a toner container, comprising: a housing including a main body (e.g. item 38) that has a reservoir for storing toner; a wall (e.g. item 138) of the main body includes an inner surface that forms a boundary of the reservoir, the wall (e.g. item 138) of the main body includes an opening (e.g. fig. 1, item 138a) therethrough; and a seal (e.g. item 140) having a first face and a second face opposite the first face, the first face (e.g. right and/or bottom face) of the seal (140) is adhered to a surface (e.g item(s) 139 b and/or f) of the housing that faces toward an outer surface of the wall of the main body, the second face (e.g. top) of the seal (140) is pressed against a portion of the outer surface of the wall (e.g. item 138) of the main body surrounding the opening 138a), the second face (e.g. top) of the seal (140) covers the opening (138a) to block toner from escaping the reservoir through the opening. 

With respect to claim 4, Matsumoto et al. further disclose wherein the wall (138) of the main body (38) includes an end wall of the main body forming a longitudinal end of the reservoir (as shown at least by fig. 11). 
With respect to claim 5, Matsumoto et al. further disclose further comprising a rotatable component positioned in the reservoir having a rotatable shaft (e.g. 153a), one end of the rotatable shaft is supported by a bearing (e.g. 154) on the wall (138) of the main body, wherein the opening (138a) through the wall (138) of the main body is positioned at a location of the bearing (e.g. fig. 11 the position being underneath of the bearing). 
With respect to claim 6, Matsumoto et al. further disclose further comprising a ring protruding (e.g. fig. 9A and/or 11, item 139) from the outer surface of the wall (138) of the main body surrounding the opening (138a), wherein the second face of the seal (140) is pressed against the ring (as shown at least by fig. 11). 

Allowable Subject Matter
Claim 3 remains objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Response to Arguments
Applicant's arguments filed 12/16/21 have been fully considered but they are not persuasive. 
Applicant argues that shutter 140 is not adhered to rear inner wall 139b at least because “the shutter 140 does not even contact rear inner wall 139b” and “shutter 140 must move relative to the inner circumference of nozzle receiving body 139f…”. 
The Examiner respectfully notes that the definition of “adhere” is “to hold fast or stick by or as if by gluing, suction, grasping, or fusing” (Merriam-Webster’s Collegiate Dictionary 10th Edition).  
The Examiner respectfully disagrees with the Applicant’s arguments and notes that seal/shutter 140 is adhered to rear inner wall 139b by/via spring 142.  Stated otherwise, the seal/shutter 140 is held fast or stuck to rear inner wall 139b by grasping with the coil 142.  Stated differently, the spring 142 adheres the seal/shutter 140 to rear inner wall 139b.  The fact that “the shutter 140 does not even contact rear inner wall 139b” and “shutter 140 must move relative to the inner circumference of nozzle receiving body 139f…” does not preclude the seal/spring 140 from being adhered to rear inner wall 139b by/via spring 142. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Remarks

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S WONG whose telephone number is (571)272-8457.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOSEPH S WONG/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        


JSW